Exhibit 10.2
 
COMMON STOCK WARRANT
CHANGDA INTERNATIONAL HOLDINGS, INC.


NEITHER THIS WARRANT NOR THE SHARES OF STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). NO
SALE, TRANSFER OR OTHER DISPOSITION OF THIS WARRANT OR SAID SHARES MAY BE
EFFECTED WITHOUT (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO,
(ii) AN OPINION OF COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR (iii) RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION TO THE EFFECT THAT
REGISTRATION UNDER THE ACT IS NOT REQUIRED. THE WARRANT EVIDENCED HEREBY IS
NON-TRANSFERABLE
 
        Right to Purchase  1,130,000
 
Shares of Common Stock
 
        Changda International Holdings, Inc.  a Nevada corporation (the
"Company") hereby certified that, for value received, Marshall Islands Company,
is entitled, on the terms set forth below, to purchase from the Company at any
time during the period commencing on January 2, 2009 (the "Exercisability Date")
and, subject to the provisions of Section 1 below, ending at 5:00 p.m., Easter
Standard time, on January 2, 2012, One million one hundred thirty
Thousand  (1,130,000) fully paid and nonassessable shares of the common stock,
par value $0.001 per share (the "Warrant Shares"), of the Company, at a price of
$1.20 per share, subject to adjustments as provided below (the "Purchase
Price"). As used herein, the term "Stock" shall mean the Company's presently
authorized common stock or any stock into or for which such common stock may
hereafter be converted or exchanged prior to or concurrent with the exercise of
this Warrant.
 
 
1. Expiration. This Warrant shall expire upon the first to occur of the
following: (i) 5:00 p.m., Easterm Standard time, on January  2, 2012; and
(ii) the sale of all or substantially all of the assets of the Company or an
acquisition of the Company by another corporation or entity by consolidation,
merger or other reorganization or series of related transactions in which the
holders of the Company's outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing
less than fifty percent (50%) of the voting power of the surviving corporation,
the surviving entity or the entity that controls such surviving entity (such
sale of assets or acquisition, a "Merger or Consolidation").
 
2.Exercise of Warrant.
 
(a) Exercisability of the Warrant. This Warrant will become exercisable on the
Exercisability Date.
 
(b) Full Exercise. This Warrant may be exercised by the Holder at any time
during the period commencing on the Exercisability Date and ending upon its
expiration for the full
number of Warrant Shares by surrendering this Warrant and the Notice of Exercise
attached hereto as Exhibit A properly endorsed to the Company's principal
office, accompanied by payment in cash, by check or by wire transfer in an
amount equal to the product of the Purchase Price and the number of Warrant
Shares indicated on the face of this Warrant.
 
(c) Taxes. The Company will not be required to pay any tax imposed in connection
with any transfer involved in the issuance of a Warrant or a certificate for
shares of Stock in any name other than that of the original holder hereof, and
in such case, the Company will not be required to issue or deliver any stock
certificate or warrant until such tax is paid.
 
 
1

--------------------------------------------------------------------------------


 
 
3. Representations and Covenants of the Holder. This Warrant has been issued by
the Company in reliance upon the following representations and covenants of the
Holder:




(a) Investment Purpose. The Stock issuable upon exercise of the Holder's rights
contained herein will be acquired for investment and not with a view to the sale
or distribution of any part thereof, and the holder has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption.
 
(b) Private Issue. The Holder understands (i) that the Stock issuable upon
exercise of this Warrant is not registered under the Act or qualified under
applicable state securities laws on the ground that the issuance contemplated by
this Warrant will be exempt from the registration and qualifications
requirements thereof, and (ii) that the Company's reliance on such exemption is
predicated on the representations set forth in this Section 3.
 
(c) Disposition of Holder's Rights. This Warrant and all rights hereunder are
non-transferable.
The Stock issuable upon exercise of this Warrant is non-transferable, except in
accordance with the terms of this provision. Notwithstanding the foregoing, the
restrictions imposed upon the transferability of shares of the Stock shall
terminate as to any particular share of Stock when (1) the transfer of such
security shall have been effectively registered under the Act and transferred by
the Holder thereof in accordance with such registration, or (2) such security
shall have been sold without registration in compliance with Rule 144 under the
Act or (3) a letter shall have been issued to the Holder at its request by the
staff of the Securities and Exchange Commission or a ruling shall have been
issued to the Holder at its request by such Commission stating that no action
shall be recommended by such staff or taken by such Commission, as the case may
be, if such security is transferred without registration under the Act in
accordance with the conditions set forth in such letter or ruling and such
letter or ruling specifies that no subsequent restrictions on transfer are
required. Whenever the Stock issuable upon exercise of this Warrant may be sold
pursuant to Rule 144(k), the restrictions imposed herein shall terminate, the
Holder or holder of a share of Stock issued upon exercise of
this Warrant as to which such restrictions have terminated shall be entitled to
receive from the Company, without expense to such holder, one or more new
certificates for the Warrant or for such shares of Stock not bearing any
restrictive legend.
 
(d) Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.
 
(e) Risk of No Registration. The Holder understands that if a registration
statement covering the transfer of the Stock under the Act is not in effect when
it desires to sell the Stock issuable upon exercise of this Warrant, it may be
required to hold such securities for an indefinite period. The Holder also
understands that any sale of Stock issuable upon exercise of this Warrant which
might be made by it in reliance upon Rule 144 under the Act may be made only in
accordance with the terms and conditions of that Rule.
 
4. Delivery of Stock Certificates on Exercise. Promptly after the exercise of
this Warrant and the payment of the Purchase Price pursuant to Section 2(b) or
after the net exercise of this Warrant pursuant to Section 2(c), the Company
will issue to the Holder or upon the order of the Holder hereof, a certificate
or certificates for the number of whole shares of Stock to which the Holder is
entitled; provided, however, that (i) the Holder shall have furnished to the
Company at the time of such exercise a signed Investment Representation
Statement substantially in the form attached hereto as Exhibit B and (ii) the
Company will place on each certificate the following legend:
 
"THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT
 
2

--------------------------------------------------------------------------------


 
 
OF 1933, AS AMENDED (THE "ACT"). THESE SECURITIES MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE ACT.
 
Furthermore, the Company will place on each certificate any legend required by
any applicable state blue sky law.
 
5. Adjustment for Dividends in Other Stock or Property; Reclassifications. The
Purchase Price and the number and type of Warrant Shares and/or other property
issuable upon exercise of this Warrant shall be appropriately and
proportionately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization, any corporate reorganization
other than as provided in Section 1 hereof or other similar event affecting the
number or character of outstanding Warrant Shares, so that the number and type
of securities and/or other property issuable upon exercise of this Warrant shall
be equal to that which would have been issuable with respect to the number of
Warrant Shares subject hereto at the time of such event, had such Warrant Shares
then been outstanding.
 
6. Certificate as to Adjustments. In each case of an adjustment in the Purchase
Price or in the shares of Stock or other stock, securities or property
receivable on the exercise of the Warrant, the Company, at its expense, will
compute such adjustment in accordance with the terms of the Warrant and prepare
a certificate setting forth such adjustment and showing in detail the facts upon
which the adjustment is based. The Company will mail a copy of each such
certificate to the Holder of the Warrant outstanding at that time.
 
7. Notices of Record Date. In case (i) the Company takes a record of the holders
of its Stock (or other stock or securities at the time receivable upon the
exercise of the Warrant) for the purpose of entitling them to receive any
dividend or other distribution, or any right to subscribe for any purchase any
shares of stock of any class or any other securities; or (ii) of any capital
reorganization of the Company, any reclassification of the common stock of the
Company, any consolidation or merger of the Company with or into another
corporation, including, without limitation, any Merger or Consolidation, or any
conveyance of all or substantially all of the assets of the Company to another
corporation; or (iii) of any voluntary dissolution,, liquidation or winding-up
on the Company; then, in each such case. The Company will mail or cause to be
mailed to each Holder of a Warrant at the time outstanding a notice specifying,
as the case may be, (a) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (b) the date on which such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up is to take place, and time, if any is to
be fixed as of which the holders of record of Stock (or such other stock or
securities at the time receivable upon the exercise of the Warrant) will be
entitled to exchange their shares of Stock (or such other stock or securities)
for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up, and in the case of a reorganization, consolidation, merger or
conveyance, the fair market value of such securities or other property as
determined by the Board of Directors of the Company. Such notice shall be mailed
at least ten (10) days prior to the date specified therein; provided, however,
that in the event of a Merger or Consolidation the Company shall use its best
efforts to provide such notice in accordance with Section 11 below at least
twenty-one (21) days prior to the closing date of such Merger or Consolidation
and, in any event, shall provide such notice in accordance with Section 11 below
at least fifteen (15) days prior to such closing date.
 
8. Reservation of Stock Issuable on Exercise of Warrant. The Company will at all
times reserve and keep available, solely for issuance and delivery upon the
exercise of this Warrant, all such shares of Stock and other stock, or such
other stock, securities and property as from time to time are receivable upon
the exercise of the Warrant.
 
 
3

--------------------------------------------------------------------------------


 
 
 
9. Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement in such reasonable
amount as the Company may determine, or (in the case of mutilation) upon
surrender and cancellation thereof, the Company at its expense, will issue a
replacement warrant in substantially identical form to this Warrant.
 
10. Notices. Any notices, demand, offer, request or other communication required
or permitted to be given by either the Company or a Holder (collectively, a
"Notice") pursuant to the terms of this Agreement, if delivered to the Holder,
shall be sent to the following address:
 



                                         

 
or at such other addressed provided to the Company or such other address as a
party may request by notifying the other in writing.
 
(a) Any notice shall be delivered in writing. Any such Notice shall be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one (1) business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) one (1) business day after being
deposited with an overnight courier service and (v) four (4) days after being
deposited in the U.S. mail, First Class with postage prepaid.
 
11. Change; Waiver. Neither this warrant nor any term hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.
 
12. No Fractional Shares or Script. No fractional shares or script representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make cash payment therefore upon the
basis of the Purchase Price then in effect.
 
13. No Rights as Stockholder. This Warrant does not entitle the Holder to any
voting rights or other rights as a stockholder of the Company prior to the
exercise of this Warrant.
 
14. Headings. The headings in this Warrant are for purposes of reference only
and shall not be deemed to constitute a part hereof.
 
15. Counterparts. This Warrant may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.
 
16. Governing Law. This Warrant is delivered in the State of Delaware and shall
be construed in accordance with and governed by the laws of such state.
 
 
4

--------------------------------------------------------------------------------


 
 
 
17. Confidentiality; No Public Disclosure. The terms and conditions of this
Warrant are confidential. Neither party shall make any public disclosure
concerning the terms and conditions of this Warrant without the prior written
consent of the other party, except as required by the rules and regulations of
the securities and Exchange Commission, the Nasdaq National Market or any other
applicable stock exchanges.


Dated: January 2, 20009
 
Changda International Holdings, Inc.
   
 
/s/  Jan Pannemann

--------------------------------------------------------------------------------

Signature of Authorized Signatory
   
 
Charles Brock

--------------------------------------------------------------------------------

Print Name and Title
 
Agreed and Accepted:
       
 
/s/     

--------------------------------------------------------------------------------

Signature of Authorized Signatory
   
 

--------------------------------------------------------------------------------

Print Name and Title

 
 
5

--------------------------------------------------------------------------------


 
 
EXHIBIT A


NOTICE OF EXERCISE
TO: CHANGDA INTERNATIONAL HOLDINGS INC.
 
        1.     The undersigned hereby elects to purchase 1,130,000 shares of
Common Stock of  Changda International Holdings, Inc.. pursuant to the terms of
the attached Warrant.
        2.     Exercise (Please initial the blank):
 

--------------------------------------------------------------------------------

 
 
The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.



.
Please issue a certificate, or certificates representing said shares of stock,
in the name of the undersigned or in such other name as are specified below



   

--------------------------------------------------------------------------------

(Name)
       

--------------------------------------------------------------------------------

 
       

--------------------------------------------------------------------------------

(Address)
   

 
4. The undersigned represents that the aforesaid shares of stock are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.
In support thereof, the undersigned has executed an Investment Representation
Statement attached hereto as Exhibit B.

   
 

--------------------------------------------------------------------------------

Name of Warran tholder
   
 

--------------------------------------------------------------------------------

Signature of Authorized Signatory
   
 

--------------------------------------------------------------------------------

Print Name and Title

 
 
 
 
6

